Citation Nr: 0308961	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  01-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945 and from June 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In his May 2001 Substantive Appeal, the veteran requested a 
VA Video Conference hearing.  Through an April 2003 
memorandum from the State of Tennessee Department of Veterans 
Affairs, however, the veteran notified the RO that he had 
decided not to attend such a hearing, and his request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2002).  


REMAND

Upon a review of the veteran's claims file, the Board 
observes that his last VA pulmonary examination was conducted 
in August 2000, nearly three years ago.  The veteran has 
subsequently asserted, and the examination report confirms, 
that he was unable to properly perform pulmonary function 
testing on account of constant coughing.   Moreover, the 
noted April 2003 memorandum indicates that his current 
symptoms of chronic coughing and sputum production "evidence 
an increase in the severity of asbestosis."  

Given the age of this examination report and the veteran's 
contentions as to worsening symptoms, the Board finds it 
doubtful that the most recent examination results can be 
considered truly contemporaneous.  As such, a further 
examination is warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
pulmonary examination, conducted by an 
examiner who has reviewed his claims 
file.  The examination should address the 
veteran's subjective complaints and all 
current objective symptoms.  Pulmonary 
function testing should be accomplished 
and must include findings as to the 
following:  (1) forced vital capacity 
(FVC); (2) diffusion capacity of the lung 
for carbon monoxide by the single breath 
method (DLCO(SB)); (3) maximum exercise 
capacity, in terms of ml/kg/min; and (4) 
commentary as to whether cor pulmonale, 
pulmonary hypertension, and the 
requirement of outpatient oxygen therapy 
are shown in the present case.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  The RO should then review the 
examination report to ensure that its 
findings are in compliance with the 
instructions in this REMAND.  
Specifically, the RO should ensure that 
all specified pulmonary function testing 
findings have been report.  If this 
report is in anyway incomplete, it should 
be returned to the examiner for 
completion.

3.  Again, the RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

4.  Then, the RO should issue to the 
veteran a Supplemental Statement of the 
Case addressing the issue of entitlement 
to an initial compensable evaluation for 
asbestosis.  This issuance should include 
consideration of the veteran's claim 
under 38 C.F.R. §§ 3.102 and 3.159 
(2002).  The veteran should then be 
allowed a reasonable period of time in 
which to respond before this case is 
returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


